Julie Bookbinder
Tel 212.801.6948
Fax 212.805.9412
bookbinderj@gtlaw.com




April 30, 2021

VIA ECF
The Honorable Steven I. Locke
U.S. District Court, E.D. New York
Long Island Courthouse
100 Federal Plaza,
Central Islip, NY 11722
         Re: Signify North America Corporation et al., v. Satco Products, Inc., 2:19-cv-06125-JMA-SIL
Dear Magistrate Judge Locke:
        Pursuant to the Court’s March 31, 2021 Order (Dkt. No. 144), the parties submit this joint status
letter proposing the following schedule for royalty-related discovery:

                           Deadline                                    Agreed Date
           Satco to identify twelve licenses for which 7 days after Signify makes its final election
           Satco seeks further discovery and issue     of asserted claims
           the corresponding discovery requests (i.e.,
           interrogatories and/or requests for
           production) to Signify
           Signify to issue responses and objections,   30 days after Satco issues discovery requests
           if any, and produce non-objectionable        as to the twelve identified licenses
           documents and information responsive to
           Satco’s discovery requests

        The parties agree to engage in a reasonable meet-and-confer process, if necessary, to resolve any
disputes arising out of the above schedule. If disputes arise that may prevent the parties from completing
fact discovery within 90 days after the Court’s claim construction ruling pursuant to the Scheduling Order
(Dkt. No. 62), the parties will work together in good faith in seeking any necessary extension of the
schedule. The parties will continue to keep the Court apprised of the status of the discovery.


Respectfully submitted,

/s/ Natalie C. Clayton                                       /s/ Julie P. Bookbinder
Natalie C. Clayton (4409538)                                 Scott J. Bornstein
Darlena Subashi (admitted pro hac vice)                      Joshua L. Raskin
Ravi Shah (admitted pro hac vice)                            Julie P. Bookbinder
ALSTON & BIRD LLP                                            GREENBERG TRAURIG, LLP
April 30, 2021
Page 2

90 Park Avenue                                  200 Park Ave
15th Floor                                      New York, NY 10166
New York, NY 10016-1387                         Telephone: (202) 801-9200
Telephone: (212) 210-9400                       Email: bornsteins@gtlaw.com
Facsimile: (212) 210-9444                       Email: raskinj@gtlaw.com
Email: Natalie.Clayton@alston.com               Email: bookbinderj@gtlaw.com
Email: Darlena.Subashi@alston.com
Email: Ravi.Shah@alston.com                     Nicholas A. Brown (admitted pro hac vice)
                                                GREENBERG TRAURIG, LLP
Adam D. Swain (admitted pro hac vice)           4 Embarcadero Ctr, Ste. 3000
Thomas W. Davison (admitted pro hac vice)       San Francisco, CA 94111-5983
Emily M. Grand (admitted pro hac vice)          Telephone: (415) 655-1271
ALSTON & BIRD LLP                               Email: brownn@gtlaw.com
950 F. Street, NW
Washington, D.C. 20004-1404                     Robert P. Lynn, Jr.
Telephone: (202) 239-3300                       Katharine Santos
Facsimile: (202) 239-3333                       LYNN GARTNER DUNNE, LLP
Email: Adam.Swain@alston.com                    330 Old Country Road, Suite 103
Email: Tom.Davison@alston.com                   Mineola, New York 11501
Email: Emily.Grand@alston.com                   Telephone: (516) 742-6200
                                                Email: rplynn@lgdlaw.com
John D. Haynes (admitted pro hac vice)          Email: KSantos@lgdlaw.com
ALSTON & BIRD LLP
One Atlantic Center                             Counsel for Satco Products, Inc.
1201 West Peachtree Street, Suite 4900
Atlanta, GA 30309
Telephone: (404) 881-7000
Facsimile: (404) 881-7777
Email: John.Haynes@alston.com

Counsel for Signify North America Corporation
and Signify Holding B.V.
